Matter of Salisbury (2019 NY Slip Op 06126)





Matter of Salisbury


2019 NY Slip Op 06126


Decided on August 8, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 8, 2019

[*1]
In the Matter of SEAN THOMPSON SALISBURY, an Attorney.
 
(Attorney Registration No. 5116629)

Calendar Date: July 29, 2019

Before: Garry, P.J., Clark, Mulvey, Devine and Aarons, JJ.


Sean Thompson Salisbury, Vienna, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Sean Thompson Salisbury was admitted to practice by this Court in 2013 and lists a business address in Vienna, Virginia with the Office of Court Administration. Salisbury now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Salisbury's application.
Upon reading Salisbury's affidavit sworn to June 25, 2019 and filed July 1, 2019, and upon reading the July 23, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Salisbury is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Clark, Mulvey, Devine and Aarons, JJ., concur.
ORDERED that Sean Thompson Salisbury's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Sean Thompson Salisbury's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Sean Thompson Salisbury is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Salisbury is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Sean Thompson Salisbury shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.